DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter L. Brewer (Registration No. 41,636) on Tuesday, June 1, 2021.

The application has been amended as follows: 
Please replace claims 1-27 and 29-34 with the following amended claims.  

“1.	(Currently Amended) A hybrid capacitor and battery energy storage device, comprising:
a first module representing a capacitor housing, and a capacitor residing within the capacitor housing, the first module having a mechanical connector portion and an electrical connector;
a second module representing a battery housing, and a battery residing within the battery housing, the second module also having a mechanical connector portion and an electrical connector;
wherein:
the first module defines an interchangeable capacitor module having a selected capacitance value,
the second module  defines an interchangeable battery module having  a selected kilo-watt hour value,
the capacitor housing comprises a side wall;
the battery housing also comprises a side wall;
the electrical connector of the first module resides on the side wall of the capacitor housing;
the electrical connector of the second module resides on the side wall of the battery housing;
the mechanical connector portion of the first module and the mechanical connector portion of the second module represent a male-female connection provided on the adjacent side walls of the first module and the second module such that the first module and the second module may be mechanically connected to form a single energy storage device having a defined combined voltage; and
the electrical connector of the first module and the electrical connector of the second module are mechanically connected through a male-female connection provided along the side walls of the first module and the second module when the side walls of the first module and the second module are placed in adjacent relation, by connecting the mechanical connector portion of the capacitor to the mechanical connector portion of the battery while connecting the electrical connector of the capacitor with the electrical connector of the battery.

2. (Canceled)

3. (Original) The energy storage device of claim [[2]] 1, further comprising:
a first device terminal and a second device terminal, wherein:
the battery is connected between the first device terminal and the second device terminal, and
the capacitor is connected in parallel with the battery.

4. (Original) The energy storage device of claim 3, further comprising:
a rectifier connected between the first device terminal and the capacitor, with the rectifier being configured to provide unidirectional current flow from the first device terminal to the capacitor.


a third device terminal between the rectifier and the capacitor. 

6.  (Original) The energy storage device of claim 3, further comprising:
a current limiter connected between the first device terminal and the capacitor, with the current limiter being configured to limit current flow from the first device terminal to the capacitor.

7. (Original) The energy storage device of claim 6, wherein the current limiter comprises at least one of a positive-temperature-coefficient resistor and a resistive bridge. 

8. (Canceled)

9. (Currently Amended) The energy storage device of claim [[8]] 1, further comprising:
a threaded connector for connecting the male and female connection portions.

10.	(Currently Amended)  The energy storage device of claim [[9]] 3, wherein:
 male portion of the male-female connection extends from proximate a top [[and]] of the side  wall of the  first module, and a female portion of the male-female connection resides  proximate a top [[and]] of the side wall of the  second module;
the female portion is dimensioned to closely receive the male portion; and
each of the female and male portions have a through-opening configured to align and to receive the threaded connector when the male portion receives the female portion.

11.	(Currently Amended)  The energy storage device of claim [[9]] 10, wherein:
 male portion of the male-female connection extends from proximate a top [[and] of the side  wall of the  second module, and a female portion of the male-female connection resides  proximate a top [[and]] of the side wall of the  first module;
the female portion is dimensioned to closely receive the male portion; and
each of the female and male portions have a through-opening configured to align and to receive the threaded connector when the male portion receives the female portion.

12. (Original) The energy storage device of claim 3, wherein the capacitor is a super-capacitor.

13. (Currently Amended) The energy storage device of claim 3, configured such that the connection between the electrical connector of the  first module and the electrical connector of the  second module occurs simultaneously when making the connection between the mechanical connector of the first module and the second module.

14. (Original) The energy storage device of claim 3, further comprising:
a sensor configured to sense internal resistance of the battery;
a micro-controller residing on the second module, the micro-controller configured to receive signals sent by the sensor, and transmit those signals through a wireless communications system using a transceiver for remote processing or review.

15. (Original)	The energy storage device of claim 14, further comprising:
a GPS module associated with the micro-controller, wherein the transceiver is further configured to transmit GPS coordinates through the wireless communications system.

16. (Original) The energy storage device of claim 3, further comprising:
a first clip connected to a side of the first module serving as the mechanical connector for the first module; and
a second clip connected to a side of the second module and serving as the mechanical connector for the second module;
wherein the first module and the second module are mechanically connected by interlocking the first clip with the second clip.

17. (Currently Amended) A method of forming a charge storage device, comprising:
providing an inventory of capacitor modules, wherein each capacitor module in the inventory comprises a capacitor housing, an electrical connector along a side wall of the capacitor housing, a mechanical connector portion also along the side wall of the capacitor housing, and a capacitor residing within the capacitor housing, and wherein the capacitor modules represent differing capacitance values but interchangeable capacitor housings;
providing an inventory of battery modules, wherein each battery module in the inventory comprises a battery housing, an electrical connector along a side wall of the battery housing, a mechanical connector portion also along the side wall of the battery housing, and a battery residing within the battery housing, and wherein the battery modules represent differing kilo-watt values but interchangeable battery housings;
selecting a capacitor module having a desired capacitance value from the inventory of capacitor modules;
selecting a battery module having a desired kilo-watt hour value from the inventory of battery modules; and
mechanically connecting the selected capacitor module to the selected battery module by connecting the mechanical connector portion of the battery module to the mechanical connector portion of the capacitor module  while simultaneously connecting the electrical connector of the selected capacitor module with the electrical connector of the selected battery module ;
and wherein the electrical connector of the selected capacitor module and the electrical connector of the selected battery module are mechanically connected through a male-female connection, placing the selected capacitor module and the battery module in side-by-side relation and forming a hybrid energy storage device having a selected voltage value.

18. (Canceled)

19. (Currently Amended) The method of claim [[18]] 17, wherein:
the battery of the selected battery module is a lithium-ion battery; and
the hybrid energy storage device further comprises a first device terminal and a second device terminal, wherein:
the battery is connected between the first device terminal and the second device terminal, and
the capacitor is connected in parallel with the battery.


a rectifier connected between the first device terminal and the capacitor, with the rectifier being configured to provide unidirectional current flow from the first device terminal to the capacitor.

21.	(Original) The method of claim 20, wherein the hybrid energy storage device further comprises:
a third device terminal between the rectifier and the capacitor. 

22.	(Original) The method of claim 19, wherein the hybrid energy storage device further comprises:
a current limiter connected between the first device terminal and the capacitor, with the current limiter being configured to limit current flow from the first device terminal to the capacitor.

23.	(Original) The method of claim 22, wherein the current limiter comprises at least one of a positive-temperature-coefficient resistor and a resistive bridge. 

24.	(Original) The method of clam 19, wherein the mechanical connector portion of the capacitor and the mechanical connector portion of the selected battery module represent a male-female connection.

25. (Currently Amended) The method of claim 24, further comprising:
a threaded connector for connecting the male and female  connector portions of the mechanical connector, forming a mechanical connection.

26.	(Currently Amended) The method of claim 25, wherein:
 male portion of the  mechanical connection extends from proximate a top of  the side wall of the housing of the selected capacitor module, and a female portion of the  mechanical connection resides along a top of  the side wall of the housing of the selected battery module;
 of the mechanical connection; and
each of the female and male portions of the mechanical connection  has a through-opening configured to align and to receive the threaded connector when the male portion receives the female portion.

27.	(Currently Amended)	The method of claim 25, wherein:
a male portion of the  mechanical connection extends from a top  of the side wall of the housing of the battery module, and a female portion of the  mechanical connection resides along a top  of the side wall of the housing of the capacitor module;
the female portion of the mechanical connection is dimensioned to closely receive the male portion; and
each of the female and male portions of the mechanical connection have a through-opening configured to align and to receive the threaded connector when the male portion receives the female portion.

28.  (Canceled)

29.	(Original) The method of claim 17, wherein the charge storage device is configured to provide electrical power to a mechanical object.

30. (Original)	The method of claim 29, wherein the mechanical object is a car, a truck, a boat or a refrigeration unit on a trailer or rail car.

31.	(Currently Amended) The method of claim 29,  further comprising:
determining that the battery has lost voltage;
disconnecting the selected capacitor module from the selected battery module;
locating a replacement battery module from the inventory of battery modules; and
mechanically connecting the selected capacitor module to the replacement battery module in side-by-side relation by making the mechanical connection while simultaneously connecting the hybrid energy storage device.

32.	(Currently Amended) A method of maintaining a charge storage device for a refrigeration unit on a vehicle,  the method comprising:
providing a charge storage device for the refrigeration unit, the charge storage device having a capacitor and a first battery residing within a housing, and wherein:
the housing of the charge storage device has a base, a top, and side walls,
the capacitor comprises a housing having a side wall, and an electrical connector along the side wall of the capacitor,
the first battery comprises a housing also having a side wall, and an electrical connector along the side wall of the first battery, with the electrical connector of the capacitor and the electrical connector of the battery forming a male-female connection;
determining that the first battery has lost voltage;
removing the first battery from the housing of the charge storage device; 
installing a new second battery to replace the first battery, the second battery also comprising a housing having a side wall, and an electrical connector along the side wall of the second battery;  and
using the charge storage device to provide power to the refrigeration unit;
and wherein:
removing the first battery from the housing comprises removing the top from the housing; 
installing the second battery comprises placing the second battery in side-by-side relation to the capacitor, while simultaneously placing the second battery in electrical communication with the capacitor using the male-female connection;
the method also comprises replacing the top onto the housing after installing the second battery; and
the side-by-side relation is effected by placing a surface area of the second battery against a surface area of the capacitor.


the first battery and the second battery are each lithium-ion batteries; and
the vehicle is a refrigerated rail car or refrigerated trailer for a truck.

34. (Currently Amended) The method of claim 33, wherein:
the first battery and the second battery have the same voltage specifications;
the capacitor further comprises a mechanical connector portion;
each of the first battery and the second battery comprises a mechanical connector portion configured to form a male-female mechanical connection; and
placing the second battery in side-by-side relation to the capacitor comprises mechanically connecting the mechanical connector portion of the second battery to the mechanical connector portion of the capacitor as a male-female connection while simultaneously connecting the electrical connector of the capacitor with the electrical connector of the second battery module.



Allowable Subject Matter
Claims 1, 3-7, 9-17, 19-27, & 29-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Amended claims 1, 3-7, & 9-16, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the structural details surrounding the mechanical and  electrical connections formed between the battery and capacitor housings side walls in combination with other limitations recited in the claimed invention.
Regarding Amended claims 17, 19-27, & 29-31, the prior art of record fails to teach either alone or in combination all of the limitations of claim 17, especially the structural details surrounding the 
Regarding claims 32-34, the prior art of record fails to teach either alone or in combination all of the limitations of claim 32, especially the structural details surrounding the mechanical and  electrical connections formed between the battery and capacitor housings side walls in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
6/3/2021